COOLER FOR COOLING AN EXHAUST GAS DISCHARGED FROM AN ENGINE UNDERGOING TEST



EXAMINER’S AMENDMENT


An Examiner’s amendment to the record appears below in response to the Applicant’s amendment dated May 12, 2021. The amendment corrects simple typographical errors. Should the changes be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

CLAIMS

Claim 1, line 15; change to the phrase “corresponds difference between pressure” to --corresponds to a difference between a pressure--.
Claim 4, lines 2-3; change the phrase “toward downstream location” to --toward a downstream location--.


REASONS FOR ALLOWANCE

In view of the Applicant’s amendments to independent claim 1 and the corresponding arguments, claims 1 - 6 have been found to be allowable over the prior art, for the prior art fails to teach or suggest the combination of the liquid column guide unit and the liquid storage unit as set forth in claim 1. Claims 2 - 6 depend from claim 1 and are likewise allowable.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is (571)272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR

system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.










/Eric S. McCall/Primary Examiner
Art Unit 2856